Order unanimously reversed on the law without costs and motion granted. Memorandum: The court erred in denying appellant’s motion to intervene brought pursuant to CPLR 7802 (d) for the purposes of appealing an order granting petitioner’s CPLR article 78 petition. That petition sought to annul respondent’s decision granting appellant’s application for a special use permit. Appellant is an aggrieved party (CPLR 5511), and it was entitled to move to intervene after learning that respondent did not plan to appeal the order (see, e.g., Auerbach v Bennett, 47 NY2d 619, 628). (Appeal from order of Supreme Court, Monroe County, Cornelius, J.—intervention.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.